 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-19-00184-001-TUC-JGZ (LCK)
10                Plaintiff,                        ORDER
11   v.
12   Kyle Richard Edwards,
13                Defendant.
14
15         Defendant filed a Motion to Suppress Statements made to law enforcement
16   officers. Before the Court is Magistrate Judge Lynette Kimmins’ Report and

17   Recommendation (R&R) recommending that the District Court deny Defendant’s
18   Motion. Defendant has filed an objection. After an independent review of the parties’

19   briefing and of the record, the Court concludes that Defendant was subjected to a

20   custodial interrogation, but that after terminating the first interview, Defendant
21   voluntarily re-engaged with law enforcement and waived his Miranda rights. The Court
22   will therefore adopt Judge Kimmins’ recommendation to deny Defendant’s Motion to

23   Suppress Statements in part, suppressing statements made in the first interview, but

24   allowing all statements given after the Miranda warnings.

25                                 STANDARD OF REVIEW

26         When reviewing a Magistrate Judge’s Report and Recommendation, this Court
27   “may accept, reject, or modify, in whole or in part, the findings or recommendations
28   made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review
 1   the magistrate judge’s findings and recommendations de novo if objection is made, but
 2   not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en
 3   banc) (emphasis omitted). District courts are not required to conduct “any review at all . .
 4   . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
 5   (1985). See also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Reyna-Tapia, 328 F.3d at
 6   1121; Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003).
 7                                         DISCUSSION
 8    I.    Background
 9          The following facts are adopted from the R&R and reproduced here, with only
10   slight addition or modification. Defendant Kyle Edwards is charged with distribution of
11   child pornography and knowing access with intent to view child pornography. (Doc. 1.)
12   Homeland Security Investigations Special Agent (SA) Jeffrey Armstrong learned that
13   fifteen files qualifying as child pornography had been downloaded by an IP address
14   associated with Defendant. (RT 10/3/19 at 8.)1
15          SA Armstrong obtained a search warrant for Defendant’s home, which was
16   executed on May 31, 2016. (Id. at 10; Ex. 9.)2 Federal agents were accompanied by local
17   law enforcement wearing uniforms and tactical vests, and driving a marked patrol
18   vehicles with lights activated. (RT 10/3/19 at 11-12, 56, 57.) Just as the warrant became
19   valid at 6 a.m., SA Armstrong approached Defendant’s home with a Marana police
20   officer and rang the doorbell twice. (Id. at 11, 12, 18.) There were between twelve and
21   fifteen armed agents (plus four non-agents) present for execution for the warrant, and
22   they arrived in approximately ten vehicles. (Id. at 17, 56, 61, 113.) They brought as
23   many agents as possible to streamline the intensive search. (Id. at 17-18, 114-15.)
24          Defendant was startled awake by loud pounding, and he answered the front door.
25   (RT 11/7/19 at 19.) He was wearing only shorts or boxer briefs. (Id. at 19-20.) SA
26          1
              “RT” refers to the Reporter’s Transcripts of the evidentiary hearing, which the
     Court refers to by date. (Docs. 44, 58.)
27
            2
               The cited exhibits were provided by the government and admitted at the hearing.
28   The government’s exhibits duplicate all Defendant’s exhibits upon which the Court
     relies. (Docs. 54, 55.)

                                                -2-
 1   Armstrong spoke with Defendant and informed him they had a warrant to search his
 2   home. (RT 10/3/19 at 20, 64, 87.) SA Armstrong detained Defendant and escorted him
 3   to the driveway while his roommate was located. (Id. at 21, 63; RT 11/7/19 at 20.) The
 4   “entry team” had their weapons drawn as they approached the house, but SA Armstrong’s
 5   weapon was holstered. (RT 10/3/19 at 20, 22.) Defendant saw a battering ram, about ten
 6   agents in full tactical gear including guns, and five or six police vehicles blocking the
 7   driveway.    (RT 11/7/19 at 20, 21, 22.)         Four agents entered to find Defendant’s
 8   roommate, Justin Losado. (Id.)
 9          Losado testified he was awoken by armed agents at his bedroom door and told to
10   get on the floor. (RT 10/3/19 at 98-99.) Losado recalled being kept on the living room
11   couch in handcuffs for 20-40 minutes. (Id. at 99, 100, 102.) Subsequently, agents
12   removed the handcuffs, he put on pants, and an agent took him to the back patio, where
13   he was later interviewed. (Id. at 23-25, 64, 101; Ex. 15.) He had no contact with
14   Defendant during this time period. (Id. at 103; RT 11/7/19 at 23.) SA Armstrong
15   intentionally separated the occupants so they could not influence one another. (RT
16   10/3/19 at 26.) Defendant was not left alone in his home while the warrant was being
17   executed. (Id. at 65.) SA Robert McCarthy testified that, if a suspect is present at an
18   unsecured search warrant scene, an agent will remain with him; he cannot roam around
19   freely. (Id. at 117; RT 11/7/19 at 6-8, 11.)
20          After being escorted to the driveway, and once law enforcement had located
21   Losado, Defendant testified he was herded under escort to the master bathroom, passing
22   Losado, who was wearing handcuffs. (RT 11/7/19 at 23, 25.) Defendant testified he was
23   seated on the floor, while SAs Armstrong and McCarthy testified that Defendant sat on
24   the edge of the tub. (Id. at 31, 118; RT 11/7/19 at 24.) SA Armstrong was leaning against
25   the counter, and Defendant testified that the door to the six foot-by-six-foot room was
26   essentially blocked by agents. (RT 10/3/19 at 31; RT 11/7/19 at 25, 27.) SA Katherine
27   Gamble also was present. (Ex. 2 at 2.) Defendant remained in only his boxer shorts
28   because no one offered to allow him to get dressed. (RT 10/3/19 at 65-66; RT 11/7/19 at


                                                    -3-
 1   23, 26.) Defendant could hear a lot of activity happening outside the bathroom, but it
 2   was quiet inside the room. (RT 11/7/19 at 39-40.) Agents conducted Defendant’s
 3   interview in the bathroom in two parts, with a short break in-between.
 4              a. First Set of Statements
 5          The first recorded interview lasted just over thirty minutes, ending at 6:43 a.m. (Id.
 6   at 44; Ex. 2 at 43.) Defendant was not informed of Miranda rights prior to questioning.
 7   (Ex. 2.)
 8          At the outset of the recorded interview, SA Armstrong spent 5 minutes asking
 9   Defendant biographical questions, his phone number and email, occupation (HVAC
10   technician), criminal history (essentially none), and education (completed 11th grade).
11   Defendant coherently answered the questions. (Ex. 2 at 2-8.) The agent then stated,
12   “Like I told you, we received information about a child molestation complaint.” 3 (Id. at
13   9.) When Defendant asked whether the complaint pertained to him, the SA replied, “I
14   don’t know. That’s why I’m here.” (Id. at 10.) Defendant agreed to keep speaking with
15   the agents because, as he informed them, he wanted to know why they were in his home.
16   (Id.) SA Armstrong then informed Defendant, “I’m telling you I don’t have an arrest
17   warrant for you. Okay? You’re free to leave. Okay? But, we do have a search warrant,”
18   and Defendant reiterated that he wanted to know whether the search warrant pertained to
19   him or his roommate. (Id. at 11.) Before proceeding with questioning, SA Armstrong
20   again told Defendant that he was not under arrest and was free to leave. (Id. at 11-12; RT
21   10/3/19 at 39-40.) Defendant stated that he understood he was not under arrest and
22   acknowledged that he did not feel he was being held. (Ex. 2 at 12-13.)
23          Defendant then answered several questions about his internet account and
24   computer. (Ex. 2 at 18-21.) When SA Gamble asked how Defendant used his laptop,
25   Defendant asked if she could be replaced with a male agent. (Id. at 21.) SA Gamble left
26   and was replaced by SA McCarthy, who testified that he was not wearing a tactical vest.
27
            3
              The agent did not and does not have evidence that Defendant was suspected of
28   molestation. (RT 10/3/19 at 59-60, 69.)


                                                 -4-
 1   (RT 10/3/19 at 115.) Defendant testified that the door was closed after SA Gamble left
 2   the room and was not left open until he was released to go; audio reflects the door closing
 3   at that time. (Ex. 1; RT 11/7/19 at 32.)
 4          Defendant told the agents that he used his laptop to look at pornography, and the
 5   agents asked him numerous questions about his searches, the material he looked at, and
 6   the computer used. (Ex. 2 at 22-33.) When SA Armstrong asked about Defendant’s
 7   phone, Defendant asked if he could text his boss to let him know he would be late. (Id. at
 8   34.) SA Armstrong acknowledged Defendant would need to get to work and stated, “in
 9   just a minute” and “we’ll probably be done shortly.” (Id.) Defendant was in possession
10   of his boss’s keys and he was concerned and embarrassed that his boss might show up
11   while the police were present. (RT 11/7/19 at 28-29.) Defendant’s work phone was
12   subject to the search warrant (Ex. 9); SA Armstrong was concerned that, if given access,
13   Defendant could have tried to destroy evidence on the phone. (RT 10/3/19 at 73, 89; RT
14   11/7/19 at 13-14.)
15          SA McCarthy informed Defendant they were investigating child pornography and
16   Defendant stated, “[t]hat’s what I assumed from what he was saying earlier.” (Ex. 2 at
17   36.)   Defendant explained, at the hearing, that he made that connection due to the
18   questions about the internet. (RT 11/7/19 at 50, 52.) Defendant admitted that some child
19   pornography “just kind of came up” during an internet search. (Ex. 2 at 36.) When
20   agents informed him that the law enforcement search would reveal what Defendant had
21   looked for online and that he should therefore “just be honest with” them so that they
22   could “kind of deal with it,” he said, “I know I should probably get a – like a lawyer or
23   something.” (Id. at 39.) Defendant went on to state that he needed help, that he didn’t
24   think it was right and did not like it, and it’s not who he is. (Id.) SA Armstrong
25   attempted to clarify if Defendant was requesting a lawyer or wanted to continue speaking
26   with them and reminded him that he was not under arrest, was free to leave, and could go
27   to work. (Id. at 40-41.) SA McCarthy persisted, “You wanna take a break we take a
28   break. You wanna be done be done. You wanna talk we’ll talk.” (Id. at 41.) When SA


                                                -5-
 1   Armstrong asked what Defendant meant when he mentioned an attorney, Defendant
 2   stated that he didn’t know if he needed an attorney, and then stated that he should
 3   probably have one. (Id. at 42.) The agent ended the interview. (Id.) At that time, SA
 4   Armstrong believes he told Defendant he was free to leave but that is not included in his
 5   report. (RT 10/3/19 at 94-95.) SA Armstrong left the room to check on the status of the
 6   search warrant. (Id. at 120.)
 7          SA McCarthy remained in the room with Defendant. He testified that the door
 8   was at least part way open at that time, but Defendant stated that the door remained
 9   closed. (Id. at 77, 120; RT 11/7/19 at 32.) Defendant testified that he stood to leave but
10   was told he would have to wait. (RT 11/7/19 at 33-34, 59.) SA McCarthy testified that
11   he did not inform Defendant that he was free to go; however, Defendant did not ask or try
12   to leave. (Id. at 9, 11, 15, 76-77.)
13          Defendant then initiated a conversation about wanting help, and SA McCarthy
14   talked to him about options such as an EAP program through work. (Ex. 3 at 3; RT
15   10/3/19 at 121-22.) SA McCarthy did not initiate any conversation and the only
16   discussion was about counseling. (RT 10/3/19 at 122; RT 11/7/19 at 9-10.) Defendant
17   testified he was crying during this break and throughout both interviews. (RT 11/7/19 at
18   34, 65-66.) SA McCarthy did not witness Defendant crying during the first interview or
19   the seven-minute break. (Id. at 75-76.) After several minutes, Defendant asked SA
20   McCarthy to have SA Armstrong return. (Ex. 3 at 3; RT 10/3/19 at 121, 122.)
21              b. Second Set of Statements
22          SA Armstrong returned to the bathroom seven minutes after the first interview was
23   terminated. (RT 10/3/19 at 44-45.) SA McCarthy stated for the second recording that,
24   during the break, Defendant expressed concern that he would not get help and the agent
25   suggested contacting the EAP program at work. (Ex. 3 at 3; RT 10/3/19 at 123-24.) SA
26   McCarthy noted that Defendant asked to have SA Armstrong return, and Defendant
27   confirmed those statements as an accurate summary of what had occurred during the
28   unrecorded period. (Ex. 3 at 3; RT 10/3/19 at 123-24.)


                                               -6-
 1          SA Armstrong informed Defendant he was not under arrest and could go to work,
 2   and provided Defendant with a statement of his Miranda rights. (Ex. 3 at 2.) SA
 3   Armstrong informed Defendant he would have to complete a Miranda waiver if he
 4   wanted to reinitiate an interview without an attorney. (Id.) Defendant stated, “so-yeah
 5   you concluded, um, I don’t need a lawyer.” (Id. at 3.) SA Armstrong responded, “you’re
 6   telling me that, right?”; Defendant answered, yes. (Id.)4
 7          SA Armstrong read Defendant a Statement of Rights, and Defendant stated that he
 8   understood and did not need to look at the form. (RT 10/3/19 at 47; Ex. 3 at 4.) SA
 9   Armstrong then read Defendant the waiver portion of the form. (Ex. 3 at 4-5.) The
10   standard form uses the language “taken into custody.” (Ex. 7.) SA Armstrong changed
11   the language to state that Defendant was detained at 6 a.m. that morning, and he testified
12   that Defendant was briefly detained at the time the agents initially entered the house. (Ex.
13   3 at 5; RT 10/3/19 at 48, 82-83, 125.)
14          Defendant then initiated the following discussion:
15
16                   Mr. Edwards: Does this mean I can never get a lawyer?
                     S.A. Armstrong: No, no, no, no, not at all. Not at all.
17
                     Mr. Edwards: Just right now. Just –
18
                     S.A. Armstrong: You – you can get one right now if you want.
19
                     Mr. Edwards: Just right now –
20
                     S.A. Armstrong: This is just a –
21
                     Mr. Edwards: It just means I can talk to you without a lawyer present;
22
            right?
23
                     S.A. Armstrong: Right. We need your permission to do so. And this
24
            form gives us the permission to – to resume our interview. That’s all that
25
            form does.
26
                     ....
27
            4
              Defendant later testified that he believed the agents made the choice that he did
28   not need a lawyer because he requested one during the first interview and he wasn’t
     allowed to leave. (RT 11/7/19 at 36, 62.)

                                                   -7-
 1                 S.A. McCarthy: With that, Kyle, it’s like he said, to answer your
 2          question, it doesn’t waive your rights to get an attorney at any point. It’s just
 3          because you asked for one, we can’t discuss further, even if it’s –
 4                 Mr. Edwards: Well, does this really help you guys out?
 5                 S.A. McCarthy: We’re not looking to help us out. Just if you want to
 6          talk and tell us what’s going on, then we’re here to listen, and we can – but
 7          for us to like engage in that conversation, we have to have this.
 8                 S.A. Armstrong: Right.
 9                 S.A. McCarthy: But you can get a lawyer later. You can have a lawyer
10          now. You can get two questions into our further talks and change your mind.
11          I mean, it’s whatever you’re comfortable with. I mean because you . . . You

12          called – you called him back in here. So, it’s just whatever you want to do.

13          But we can’t – we can’t proceed further without it, but we don’t have to

14          proceed further either. So . . .

15   (Ex. 3 at 5-7.) Defendant then signed the waiver form. (Id. at 8; Ex. 7.) Defendant later
16   testified that he didn’t really listen to the Miranda waiver because he had been denied a
17   lawyer already. (RT 11/7/19 at 62.)
18          In response to further questioning, Defendant made several incriminating
19   statements. (Ex. 3 at 8-15.) About ten minutes into the recording, Defendant began
20   crying, which is audible on the recording. (Ex. 1; RT 10/3/19 at 52-53, 127.) Defendant
21   stood up only one time, to get a tissue. (RT 11/7/19 at 11.) Defendant asked to text work
22   before his phone was taken. (Ex. 3 at 12-13.) The agents agreed they would let him text
23   work and get numbers off his phone, and SA McCarthy stated that he would ask to have
24   Defendant’s phone prioritized for return to him. (Id. at 13.) After providing a few more
25   incriminating answers, Defendant stated that he did not want to talk anymore, and the
26   agents terminated the second interview. (Id. at 14-15; RT 10/3/19 at 51.) Defendant
27   testified that he felt he could end the interview because he had given the agents what they
28   wanted. (RT 11/7/19 at 63, 68.) The second interview lasted from 6:50 to 7:07 a.m. (Ex.


                                                  -8-
 1   3 at 2, 16.) Both agents testified that they did not promise Defendant anything or threaten
 2   him (RT 10/3/19 at 52, 127); Defendant provided no contradictory testimony.
 3          SA Armstrong allowed Defendant to get numbers from his phone and Defendant
 4   left for work. (Id. at 51-52; RT 11/7/19 at 13, 39.) When Defendant left, agents were still
 5   conducting the search. (RT 10/3/19 at 53.)
 6          At the suppression hearing, Defendant testified that agents told him where to go,
 7   and he was always under escort. (RT 11/7/19 at 32.) He did not believe the statements
 8   that he was free to go due to his confinement, the fact that there were so many agents in
 9   the house, he was sitting on the floor of the bathroom being interrogated by two agents
10   blocking the door, agents twice denied his request to contact his boss, he remained in his
11   underwear throughout the interviews with no offer to get dressed, and his vehicle was
12   blocked-in by law enforcement. (Id. at 27, 32-33, 66-67, 72-73.)
13   II.    Analysis
14          Defendant asserts three objections to the R&R’s recommendation that the Motion
15   to Suppress statements be denied: (1) Defendant’s interview took place in a police-
16   dominated, custodial environment; (2) the pre-Miranda statements and continued police-
17   dominated atmosphere tainted the voluntariness of his second interview, negating the
18   effect of the Miranda warnings then given; (3) Defendant’s waiver of his Miranda rights
19   was invalid because it was not knowingly or intelligently given.
20             a. Custodial Interview
21          The Government is precluded from using statements arising from custodial
22   interrogation absent the provision of warnings outlining the person’s rights. Miranda v.
23   Arizona, 384 U.S. 436, 444 (1966). To determine whether a person was in custody, “the
24   ultimate inquiry is simply whether there [was] a ‘formal arrest or restraint on freedom of
25   movement’ of the degree associated with a formal arrest.” Stansbury v. California, 511
26   U.S. 318, 322 (1994) (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983)). The
27   Court must look at the totality of circumstances and decide whether a reasonable person
28   would “have felt he or she was not at liberty to terminate the interrogation and leave.”


                                                -9-
 1   Thompson v. Keohane, 516 U.S. 99, 112 (1995).
 2          Traditionally, “courts have [] been much less likely to find that an interrogation in
 3   the suspect's home was custodial in nature,” because “[t]he element of compulsion that
 4   concerned the Court in Miranda is less likely to be present where the suspect is in
 5   familiar surroundings.” United States v. Craighead, 539 F.3d 1073, 1083 (9th Cir. 2008).
 6   In certain scenarios, however, where the familiarity of the home is converted into a
 7   police-dominated environment, a reasonable person “may not feel that he can
 8   successfully terminate the interrogation if he knows that he cannot empty his home of his
 9   interrogators until they have completed their search.” Id. (“If a reasonable person is
10   interrogated inside his own home and is told he is ‘free to leave’ where will he go? The
11   library? The police station? He is already in the most constitutionally protected place on
12   earth. To be ‘free’ to leave is a hollow right if the one place the suspect cannot go is his
13   own home.”)      The Ninth Circuit has highlighted several non-exhaustive factors to
14   consider when conducting a fact-intensive inquiry into whether an interview conducted
15   within the home was custodial:
16
17                  (1) the number of law enforcement personnel and whether
                    they were armed; (2) whether the suspect was at any point
18                  restrained, either by physical force or by threats; (3) whether
                    the suspect was isolated from others; and (4) whether the
19
                    suspect was informed that he was free to leave or terminate
20                  the interview, and the context in which any such statements
                    were made.
21
22   Id. at 1084.
23          Here, there is no question that Defendant was not read his rights at the outset of
24   questioning. Upon reviewing all briefing, transcripts, and audio recordings in this case,
25   the Court does not agree that law enforcement’s statements that Defendant was free to go
26   ultimately outweighed the other factors tending to show that Defendant was in a custodial
27   environment during his interview.           After collecting Defendant’s biographical
28   information, SA Armstrong informed Defendant numerous times that he was free to leave


                                                - 10 -
 1   and that they did not have an arrest warrant for him, and specifically asked Defendant to
 2   confirm that he did not feel that law enforcement was holding him there. 5             These
 3   statements by law enforcement weigh against a finding of custody, and “greatly reduce[]
 4   the chance that a suspect will reasonably believe he is in custody.” Id. at 1087. But just
 5   as in United States v. Craighead, additional facts lead the Court in this case to conclude
 6   that Defendant “could have reasonably believed he was not free to leave, notwithstanding
 7   that SA [Armstrong] told him he was.” Id. at 1087-89; see also United States v. Salabye,
 8   623 F. Supp. 2d 2010 (D. Ariz. 2009) (applying the Craighead analysis where defendant
 9   was twice told he was free to leave and concluding the interview was custodial); United
10   States v. Eller, No. 16-CR-8207, 2020 WL 58589 (D. Ariz. Jan. 6, 2020) (same;
11   concluding that even if defendant had been told he was free to leave, such statements
12   were belied by the facts that it was early in the morning, defendant had no vehicle,
13   defendant could not return to apartment during the search, and it was cold outside).
14          In Craighead, the Ninth Circuit concluded that the defendant had been subjected
15   to a custodial interrogation where eight law enforcement officers from three different
16   agencies armed and in protective gear arrived at the defendant’s residence at 8:40 a.m.,
17   and where two officers escorted defendant, free from handcuffs, to a storage closet for
18   20-30 minutes of questioning, during which time defendant sat on a box or chair and one
19   officer stood in front of the door. The Ninth Circuit reached this conclusion even though
20   the agent in that case told the defendant at the outset that he was not under arrest, that he
21   would not be arrested that day regardless of what information he provided, that his
22   statements were voluntary, and that he was free to leave. 539 F.3d 1073.
23          In this case, Defendant was woken up in his boxers or shorts at 6 a.m. by
24   approximately 18 armed law enforcement officers at his door in full tactical gear, who
25   had arrived in 5 to 10 vehicles, and who had parked so as to obstruct Defendant’s
26   driveway. After being detained outside while some of the officers entered his home, he
27
            5
              SA Armstrong testified that he additionally informed Defendant that he was free
28   to leave before turning on the audio recording. (RT 10/3/19 at 92-93.) Defendant, in his
     testimony, did not deny or confirm SA Armstrong’s statement.

                                                - 11 -
 1   was “herded” back inside the residence, past his roommate in handcuffs, whom he was
 2   not permitted to speak to, and into a 6-foot by 6-foot bathroom, where he took a seat on
 3   the floor or the rim of the tub. Throughout the duration of the first interview, the door
 4   was “cracked” open, and one agent stood by the door while the other stood directly in
 5   front of Defendant. These facts, which by and large mirror those found in Craighead, tip
 6   the remaining three Craighead factors—number of armed officers, restraint by force or
 7   coercion, and isolation from others—in favor of a finding of custody.
 8          The approximately 18 officers in Defendant’s home would have caused a
 9   reasonable person to “believe that the large number of officers was brought for the
10   purpose of preventing his departure,” and the facts here suggest that the officers, in
11   conducting their search and occupying the driveway, had “fill[ed] the home such that
12   there [we]re no police-free rooms or spaces to which the suspect may [have] retreat[ed]
13   should he [have] wish[ed] to terminate the interrogation.” Id. at 1084-85. The officers
14   here were armed and in tactical gear, such that “[a] reasonable person in [Defendant’s]
15   position would feel that his home was dominated by law enforcement agents and that
16   they had come prepared for a confrontation.” Id. at 1085.
17          Defendant was also restrained and isolated from others. Law enforcement never
18   handcuffed Defendant or otherwise forcefully restrained him, but “[r]estraint amounting
19   to custody may also be inferred where law enforcement officers permit the suspect to
20   move around the house for brief periods but insist on escorting and monitoring him at all
21   times.” Id. (citing additional cases from other jurisdictions). Defendant was chaperoned
22   for the entirety of the search and brought into a bathroom with two agents where they
23   spoke to him with the door nearly or completely shut. Although “in many cases, when
24   law enforcement agents conduct an in-home interrogation while conducting a lawful
25   search of the home, physical control of the suspect will be necessary to preserve evidence
26   and protect the safety of the agents,” “[t]he fact that these precautions may be necessary
27   to the success of the lawful search does not lessen their tendency to make a reasonable
28   person believe he is in custody.” Id. at 1986.


                                                - 12 -
 1          Moreover, even though Defendant was not handcuffed, his roommate was—which
 2   Defendant saw before he was led into the bathroom by law enforcement, and which
 3   would have undercut the notion that Defendant was, in fact, free to go. Defendant was
 4   kept isolated from his roommate for the duration of the search. See id. at 1087 (“it is
 5   difficult to see how Craighead was free to leave if he was, apparently, not free to invite
 6   others into the storage room of his own house”). Again, though it was necessary to keep
 7   Defendant apart from his roommate for purposes of the investigation, that the separation
 8   was necessary does not negate the feeling impressed upon a reasonable person in
 9   Defendant’s shoes that he was being kept apart from his roommate, who was detained in
10   physical restraints, and that he was therefore not truly free to leave. And shortly before
11   being confronted with information that law enforcement was, in fact, investigating
12   Defendant for accessing child pornography, law enforcement asked Defendant whether
13   he had a smart phone. Defendant confirmed that he had an iPhone, and asked to use it to
14   in order to text work to say that he would be late. SA Armstrong replied, “[i]n—in just a
15   minute, like I said.” When Defendant pressed that he had to let his employer know, SA
16   Armstrong replied, “Yeah. We’ll—we’ll probably be done shortly.” (Ex. 2 at 34.) The
17   inability to use his phone to contact others, while again, necessary for the investigation,
18   isolated Defendant all the more, and would have given a reasonable person the
19   impression that law enforcement was in control. Given the centrality of cell phones in
20   everyday life, Defendant understandably might have felt reluctant to head elsewhere
21   without his. Craighead, 539 F.3d at 1089 (“Craighead testified that he did not want to
22   leave his house entirely, because he did not want to leave the officers alone with his
23   belongings . . . .”).
24          Finally, though the master bathroom might be viewed as less isolating than the
25   “storage room in the back of the house” where the interrogation in Craighead took place,
26   id. at 1088-89, the bathroom is still more isolating than “a suspect’s kitchen, living room,
27   or bedroom,” where a “suspect might take comfort in the familiar surroundings of the
28   home and” which might “decrease the sensation of being isolated in a police-dominated


                                                - 13 -
 1   atmosphere.” Id. at 1088; see also United States v. Kim, 292 F.3d 969, 977 (9th Cir.
 2   2002) (“isolating the defendant from the outside world . . . largely neutralizes the
 3   familiarity of the location as a factor affirmatively undermining a finding of coercion”);
 4   cf. United States v. Murray, 696 F.Supp.2d 1044, 1054-55 (D. Ariz. 2010) (applying
 5   Craighead and concluding that interview was not custodial even though over ten officers
 6   entered the home with weapons drawn where interview was conducted in defendant’s
 7   “rather spacious backyard”).
 8         Additional facts in this case detract from the force of law enforcement’s
 9   admonitions that Defendant was free to leave, especially when considered in light of the
10   totality of the circumstances just described. Immediately preceding law enforcement’s
11   statements that Defendant was free to go and not under arrest, SA Armstrong informed
12   Defendant that the officers were there with a search warrant to investigate a child
13   molestation case, and asked Defendant if he would be willing to discuss the case.
14   Defendant agreed, amidst law enforcement’s statements that he could go, expressing that
15   he had just woken up and wanted to clarify who the officers were investigating—him or
16   his roommate—and learn more about why the officers were there. (Ex. 2 at 9-13). Only
17   much later in the conversation, after law enforcement had denied Defendant access to his
18   phone, did SA Armstrong disclose the actual reason that law enforcement was in
19   Defendant’s home, stating that law enforcement had come to investigate “inappropriate”
20   pornography on Defendant’s computers, later specifying child pornography—
21   prepubescent, clearly underage. (Id. at 36-38.) At this point, Defendant confessed to
22   having viewed images of child pornography.
23         Although law enforcement’s initial misleading statement that they had a warrant to
24   investigate evidence of child molestation, and SA Armstrong’s later clarification, once
25   Defendant had already detailed his computer use, that law enforcement had information
26   that he had child pornography on his computers, were not so unduly coercive as to render
27   Defendant’s statements involuntary, they may have compelled Defendant to speak where
28   he otherwise might not have chosen to. Courts have found relevant the extent to which a


                                               - 14 -
 1   defendant is confronted with evidence of guilt when determining whether an
 2   interrogation was custodial. See United States v. Bassignani, 575 F.3d 879, 884 (9th Cir.
 3   2009) (“We have found a defendant in custody when the interrogator adopts an
 4   aggressive, coercive, and deceptive tone.”); United States v. Kim, 292 F.3d at 974. Here,
 5   Defendant was seated in his bathroom with two law enforcement agents, the door closed,
 6   while 16 others searched through his home and electronic devices as he was questioned,
 7   and SA Armstrong informed Defendant that they were there to investigate inappropriate
 8   photos on site. Standing alone, law enforcement’s statement would not have made the
 9   interview custodial, but taken as part of the totality of the circumstances, it had some
10   tendency to make the encounter more so rather than less so.
11         Overall, the circumstances here warranted warning Defendant of his rights. He
12   had been led to a bathroom in his underwear or shorts just after 6 a.m. by two agents,
13   while sixteen others searched his home. His roommate, as far as he knew, was in
14   handcuffs with other agents, kept apart from him. Although told at the outset of the
15   conversation with two agents in a small bathroom that he was “free to go,” it is unclear
16   where Defendant would have even gone at that hour, should he have otherwise felt
17   comfortable actually leaving. The alternative was to remain seated in the bathroom not
18   speaking to the agents monitoring his activity—an option that was not affirmatively
19   presented during the interrogation.     Defendant’s statements made during the first
20   custodial interrogation without Miranda warnings will therefore be suppressed.6
21         6
               The R&R distinguishes Craighead on two bases: 1) the fact that in Craighead,
     the defendant knew that there were multiple law enforcement agencies present and might
22   not have felt like the free-to-leave sentiment from one agency would be shared with the
     others who might be inclined to stop him, and 2) the fact that here, Defendant expressed a
23   desire to go to work and eventually did. The first basis gives insufficient weight to the
     many other similarities between this case and Craighead, which Craighead also relied on
24   in reaching its conclusion that a reasonable person would not have felt at liberty to
     terminate the interrogation and leave: police presence in the home, restraint through
25   monitoring and confinement in a closet, isolation from others, etc. As to the second basis,
     the fact that Defendant eventually terminated the interview, the Court does not agree that
26   this proves Defendant felt he was free to go. Defendant departed only after a second
     interview in which he gave a full confession. That he asked for his phone during the first
27   interview to text work about being late demonstrates that Defendant did not actually feel
     free to get up and leave for work on time, and the fact that law enforcement denied even
28   this request would indicate all the more to a reasonable person that law enforcement was
     in control. Notably, between the first and second interviews, Defendant remained in the

                                               - 15 -
 1               b. Voluntary Statements Made in Second Interview
 2         Defendant objects to the admission of the statements made during the second
 3   interview on two related bases: 1) that the involuntariness of the statements made during
 4   the first interview necessarily tainted the voluntariness of the second set of statements,
 5   negating the effect of the Miranda warnings, and 2) that Defendant’s waiver of his
 6   Miranda rights was invalid because it was not given knowingly or intelligently. The
 7   Court concludes that statements made during the second interview are admissible.
 8         “A prior coerced confession can ‘taint’ a subsequent one.” Bradford v. Davis, 923
 9   F.3d 599, 616 (2019) (citing Oregon v. Elstad, 470 U.S. 298, 310 (1985)) (emphasis in
10   original). “[A]bsent deliberately coercive or improper tactics in obtaining the initial
11   statement, the mere fact that a suspect has made an unwarned admission does not warrant
12   a presumption of compulsion.” Elstad, 470 U.S. at 314.          Rather, “[a] subsequent
13   administration of Miranda warnings to a suspect who has given a voluntary but unwarned
14   statement ordinarily should suffice to remove the conditions that precluded admission of
15   the earlier statement.”7 Id.; see also Pollard v. Galaza, 290 F.3d 1030, 1033 (9th Cir.
16   2002) (noting that a statement may be voluntarily made but still be given in violation of
17   Miranda).
18         A suspect’s confession is involuntary where, taking into consideration all
19   bathroom with an agent positioned between Defendant and the door.
20         7
              A plurality in Missouri v. Seibert, 542 U.S 600 (2004), acknowledged the logic
21   that, involuntarily made or not, “[u]pon hearing warnings only in the aftermath of
     interrogation and just after making a confession, a suspect would hardly think he had a
22
     genuine right to remain silent, let alone persist in so believing once the police began to
23   lead him over the same ground again.” Id. at 613. But the Ninth Circuit identified the
     holding in Seibert as, “when a law enforcement officer interrogates a suspect but does not
24   give a Miranda warning until after obtaining a confession or an incriminating statement,
25   a court in deciding whether to suppress a subsequent, postwarning confession must
     determine whether the warning was deliberately withheld.” United States v. Williams,
26   435 F.3d 1148, 1160 (2006) (emphasis added). Defendant does not argue that law
27   enforcement deliberately withheld warnings until after his first confession and the record
     does not support that contention.
28


                                               - 16 -
 1   circumstances, the government obtained the statement by physical or psychological
 2   coercion or by inducement so that the suspect’s will was overborn. See United States v.
 3   Coutchavlis, 260 F.3d 1149, 1158 (9th Cir. 2001). Courts consider the following factors
 4   when deciding whether a statement was involuntarily made: “the youth of the accused,
 5   his intelligence, the lack of any advice to the accused of his constitutional rights, the
 6   length of detention, the repeated and prolonged nature of the questioning, and the use of
 7   physical punishment such as the deprivation of food or sleep.”           United States v.
 8   Haswood, 350 F.3d 1024, 1027 (9th Cir. 2003).
 9          The Court agrees with the Magistrate Judge’s conclusion that Defendant’s
10   statements made during the first interview were not involuntary. The first interview
11   lasted only 30 minutes. See id. at 1028 (“Even if we assume that the interrogation lasted
12   all day . . . coercion typically involves far more outrageous conduct”).         Although
13   Defendant had no prior experience with the criminal justice system, he was 31, gainfully
14   employed, rented a home, and owned a car—suggesting that he was a relatively stable
15   adult. (Ex. 2 at 2-3, 5-6.) Defendant was not physically restrained or coerced, and was
16   offered water. And though the officers made one misrepresentation at the outset of the
17   interview, they were not unduly aggressive or coercive. See Haswood, 350 F.3d at 1029
18   (“Even misrepresentations by law enforcement, while reprehensible, do not necessarily
19   evidence coercive conduct.”); Ortiz v. Uribe, 671 F.3d 863, 869 (9th Cir. 2011) (“The
20   interrogation techniques of the officer must be ‘the kind of misbehavior that so shocks the
21   sensibilities of civilized society as to warrant a federal intrusion into the criminal
22   processes of the States.’”) (quoting Moran v. Burbine, 475 U.S. 412, 433-34 (1986)).
23          Moreover, though Defendant’s second interview occurred very shortly after the
24   first, in the same room with the same officers, the interview was at his own request, and
25   his statements were made after law enforcement issued effective Miranda warnings,
26   which Defendant knowingly and voluntarily waived. A waiver of rights, as well as of
27   counsel after invoking that right, is knowing and voluntary if, under the totality of the
28   circumstances, the waiver is “made with a full awareness of both the nature of the right


                                               - 17 -
 1   being abandoned and the consequences of the decision to abandon it.” Moran, 475 U.S.
 2   at 421; Edwards v. Arizona, 451 U.S. 477, 482-85 (1981) (“an accused . . . having
 3   expressed his desire to deal with the police only through counsel, is not subject to further
 4   interrogation . . . unless the accused himself initiates further communication, exchanges,
 5   or conversations with the police”). The government bears the burden of proving a valid
 6   waiver by a preponderance of the evidence. Colorado v. Connelly, 479 U.S. 157, 168
 7   (1986).
 8          Here, law enforcement concluded the first interrogation when Defendant
 9   expressed interest in speaking with an attorney. SA Armstrong left the bathroom to join
10   the other agents in Defendant’s home. As confirmed by Defendant, during the seven-
11   minute period after SA Armstrong left, SA McCarthy and Defendant spoke about a
12   program that might be available through Defendant’s employer to help Defendant,
13   presumably with the issues stemming from his computer usage. Defendant on his own
14   volition, without any coercion or pressure from law enforcement, asked SA McCarthy to
15   call SA Armstrong back to the room. Once SA Armstrong had returned, he immediately
16   provided Defendant with a written copy of his Miranda rights and read the rights out loud
17   to Defendant.
18          Defendant objects to the Magistrate Judge’s conclusion that he knowingly and
19   voluntarily waived his rights, arguing that Defendant’s questions following the
20   presentation of the waiver statement and the time that elapsed before Defendant signed
21   the form evidenced confusion on Defendant’s part. Defendant did, at first, ask whether
22   the form meant that he could never have an attorney. But SA Armstrong clearly and
23   repeatedly responded that Defendant had the right to an attorney—then, and in the
24   future—that law enforcement would not speak to him further if he did not give them
25   permission to do so without an attorney present, and that Defendant was at liberty to ask
26   for an attorney further into the conversation if Defendant changed his mind about
27   speaking with law enforcement. At that point, Defendant signed the waiver. See North
28   Carolina v. Butler, 441 U.S. 369, 373 (1979) (holding that a written waiver is strong


                                                - 18 -
 1   proof of its validity).   The Court finds that Defendant’s waiver was knowing and
 2   voluntary, and will therefore deny Defendant’s Motion to Suppress as it pertains to
 3   statements made during the second interrogation post warnings.
 4                                         CONCLUSION
 5          IT IS ORDERED that the Report and Recommendation (Doc. 59) is ADOPTED in
 6   part, as to the exclusion of the second set of statements.
 7          IT IS FURTHER ORDERED that Defendant’s Motion to Suppress Statements
 8   (Doc. 19) is GRANTED in part, as to statements made in the first interview without
 9   warnings, and DENIED in part, as to statements made in the second interview following
10   acknowledgement of warnings.
11          Dated this 27th day of March, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 19 -
